14 F.3d 596
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry K. PRESSLEY, Petitioner-Appellant,v.T. Travis MEDLOCK, Attorney General;  Attorney General ofthe State of South Carolina, Respondents-Appellees.
No. 92-6955.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 2, 1993.Decided Dec. 20, 1993.

Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry K. Pressley, appellant pro se.
Donald John Zelenka, Chief Deputy Atty. Gen., for appellees.
D.S.C.
DISMISSED.
Before HALL, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Pressley v. Medlock, No. CA-92-70-4-3AH (D.S.C. Aug. 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The district court failed to address Pressley's complaint that the Supreme Court of South Carolina did not cite any authority in denying Exception 6 in his direct appeal.  This fact does not entitle Pressley to relief under Sec. 2254.   See Lewis v. Jeffers, 497 U.S. 764 (1990) (violations of state procedure which do not infringe specific federal constitutional protections are not cognizable under Sec. 2254)